DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/26/2021 to claims 1 and 31 have been entered. Claims 2 and 7-27 are canceled. Claims 33-39 have been added. Claims 1, 3-6, and 28-39 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 2/26/2021 is sufficient to overcome the rejection of claims 1, 3-6, and 28-30 as lacking full enablement as set forth in the last Office Action, and those rejections are withdrawn. See M.P.E.P. § 2164.05.
The declaration under 37 CFR 1.132 filed 2/26/2021 is insufficient to overcome the rejection of claims 31 and 32 based upon Sun, Durruthy, Chatterjee and Shores and as evidenced by Manzoor as set forth in the last Office action because it refer(s) only to the system described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of enablement nonobviousness is commensurate in scope with the claims. See MPEP § 716 and 2164.05. Particularly, the declaration relies entirely on unclaimed features as there is no requirement as yet in the claims for any step of 1) in vitro differentiation of prima facie obvious over the prior art of record. A narrower embodiment of newly added claim 33 and its dependent claims is rejected over the prior art as set forth below.

Response to Arguments
Applicant’s arguments on pages 8-11 of the reply have been full considered, but not found persuasive of error. Any arguments regarding the instant declaration are fully addressed above.
On pages 9-10, Applicant alleges the prior art rejections of record are erroneous by not teaching any treatment of andropause. This is not found persuasive of error for several reasons. First, a motivation to treat andropause and a statement of a reasonable expectation of success to do so was articulated in the rejection of record, and Applicant’s arguments do not address the specific rationale set forth by the examiner in setting forth a prima facie case of obviousness. Second, Chatterjee expressly teaches that Leydig cell insufficiency (LCI) caused by bone marrow transplantation can cause premature andropause which then cause diminished libido, erectile dysfunction, and germ cell damage, and recommends testosterone replacement therapy (Abstract), and this was cited in the rejection of record, so any reliance on Jansen v. Rexall Sundown, 342 F. 3d 1329 (Fed. Circ. 2003) is neither controlling to the rejection as alleged nor is germane to fact pattern and rejection of record. Third, that 

Claim Objections
Claims 28 and 37 are objected to because of the following informalities:  “parentally” is likely a typo for “parenterally” as a route of administration.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 



Claims 1, 3-6, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the donor cells being induced to differentiate into a plurality of cell types,” which blurs the metes and bounds of this claim and its respective dependent claims. Particularly, “being induced to differentiate” reads on the mutually exclusive embodiments of in vitro and in vivo and it is not clear when reading the claim in light of the specification which embodiment Applicant intended to claim. Correction is required.
In so much that claims 3-6 and 28-30 depend from claim 1 and do not resolve the point of confusion, these claims must be rejected with claim 1 as indefinite.

Claims 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are new matter rejections. The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
	The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117. 
	In this case, newly added claim 33 recites bone marrow stem cells, umbilical cord blood stem cells, Wharton’s jelly stem cells, placental stem cells, skin stem cells, and adipose tissue stem cells. However, the original disclosure only supports mesenchymal stem cells obtained from bone marrow, umbilical cord blood, Wharton’s jelly, placenta, skin, and adipose tissue. See ¶0078 of the specification. In other words, Applicant does not have original support for the broader embodiment of any species of stem cell that might be obtained from these tissue sources.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 28-32 are rejected under 35 U.S.C. 103 as unpatentable over Sun et al. (Asian Journal of Andrology (2009), v11, p405-109) in view of Durruthy et al. (Human Molecular Genetics (epub. Jan. 2014), v23(12), p3071-3084), Chatterjee et al. Bone Marrow Transplant (2001), v28(5), p497-502) and Shores et al. (J Clin Endocrinol Metab (2012), v97(6), p2050–2058) and as evidenced by Manzoor et al. (J Ayub Med Coll Abbottabad (2012), v24(3-4), p113-116).
This rejection addresses the embodiment of induced pluripotent stem cells for claim 1, and Leydig cells and the elected species of induced pluripotent stem cells for claims 31 and 32. 
Sun teaches a method of transplanting Leydig cells into the testicular albuginea of surgically castrated prepubertal rats wherein said transplantation restores serum testosterone levels to levels comparable to sexually mature males (Abstract; p406, subheadings 2.1-2.4 for detailed methods; Fig. 1, groups E and F), reading in part on claims 1, 31 and 32. Sun teaches measuring serum testosterone levels in the Leydig cell transplant recipients confirming increase serum testosterone levels as compared to untreated control subjects (p407, subheadings 3.1 and 3.2 and Fig. 1), reading on the measuring steps of claims 1 and 31. Sun teaches that that mature Leydig cell transplantation in prepubertal hypogonadism recipients has therapeutic potential in rats and merits further investigation for clinical application in humans (Abstract and p408, paragraph starting “Transplanted Leydig cells are a plausible substitute….”), reading in-part on the human subjects of claims 1 and 31.
Regarding claim 1, Sun does not teach induced pluripotent stem cells. Regarding claim 31, Sun does not teach a plurality of donor cell types further comprising induced pluripotent stem cells. Regarding claim 31, Sun does not teach treating symptoms of andropause in subjects in need of treatment thereof. Regarding claim 32, Sun does not teach administering an additional/second effective dosage of Leydig cells.
st paragraph; p3077, right column, paragraph starting “In order to further verify…”; Fig. 5 “iPSC" panels; Fig 7 for a general schematic), reading on induced pluripotent stem cells of claim 1 and as a second cell type for claim 31.
Manzoor teaches that inhibin B regulates FSH secretion in a negative feedback loop, when sperm cell production has been sufficiently stimulated (e.g. a certain sperm concentration is reached) and that inhibin B is present in spermatogonia, spermatocytes, and early spermatids (p113, paragraph spanning both columns). Therefore, the of methods of Durruthy above that replace depleted germ cells in males reads in-part on a cell type capable of restoring hormone ratios of claims 1 and 31.
Chatterjee teaches Leydig cell insufficiency (LCI) caused by bone marrow transplantation can cause premature andropause which then cause diminished libido, erectile dysfunction, and germ cell damage, and recommends testosterone replacement therapy (Abstract), reading in part on claims 1 and  31.
Shores teaches that testosterone replacement therapy significantly reduces the risk of death in male subjects (Abstract), reading on claims 1 and 31.
Regarding the plurality of cell types of claim 31, it would have been obvious before the invention was filed to combine the induced pluripotent stem cells of Durruthy with the Leydig cells of Sun in Sun’s methods of cell transplantation into the testes of subjects in need of treatment thereof. A person of ordinary skill in the art would have prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06;  in this case the Leydig cells of Sun and the induced pluripotent stem cells of Durruthy are taught as useful for the SAME PURPOSE in methods of cellular transplantation into the testes of subjects in need of treatment thereof, and so their combination into a single method must be held as prima facie obvious.
Regarding the functional language of claims 1, 3-6, and 28-31 to restore hormone levels to those of a normal (human) subject 18-35 years of age and variations of said language, claim language is not limited by language that does not limit the structure or the manipulative steps of the claim, see M.P.E.P. §2111.04. In the instance case, when the claim is, the functional language has been fully considered and read in light of the specification at ¶0061 and ¶0077-0086 but afforded no patentable weight at this time as such limitations only recite the latent outcome of the claimed methods, absent a showing to the contrary that the induced pluripotent stem cells of Durruthy for claim 1 and the combination of the Leydig cells of Sun with the induced pluripotent stem cells of Durruthy for claim 31 could not meet the functional claim limitations of these claims.
prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). See M.P.E.P. § 2112 in its entirety. In this case, Sun teaches a substantially identical method comprising method of transplanting Leydig cells into the testicular albuginea of surgically castrated prepubertal rats wherein said transplantation restores serum testosterone levels to levels comparable to sexually mature males, and Durruthy teaches a substantially identical method comprising transplanting human induced pluripotent stem cells (OSKMV) to the seminiferous tubules of germ-cell depleted male mice, wherein said stem cells produce prospermatogonia and/or spermatogonia cells in the testes of the subjects. While neither Sun nor Durruthy expressly use the phrase “HPG axis” of claim 31 nor recite restoring hormones to an adult level (e.g. ages 18-35) as claimed, Sun and Durruthy are both explicit in teaching that the subjects suffer from cellular deficiencies in the testes and a restoration of testicular function by restoration of the relevant missing cell types. Therefore and absent any showing to the contrary reasonable to the scope of the claimed methods, the cells and methods of Sun and Durruthy meet the functional properties of improvement of the claims. Finally, it is noted that the recognition by 
Regarding the andropause for claim 1, it would have been obvious before the invention was filed to substitute the induced pluripotent stem cells of Durruthy for the Leydig cells of Sun and then transplant the induced pluripotent stem cells into the gonadal tissue of the subjects of Chatterjee in view of Shores to treat low testosterone symptoms of andropause. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Durruthy teaches that induced pluripotent stem cells are capable of restoring endogenous testicular cells when transplanted into the testes of subjects,  Sun teaches the Leydig cells when transplanted are capable of restoring endogenous testosterone levels, and because both Chatterjee and Shores teach that low testosterone levels (andropause) The skilled artisan would have been motivated to do so because the Leydig cell replacement therapy of Sun in Chatterjee’s subjects would endogenously generate testosterone and so would be advantageous in that the subjects would likely not require exogenous testosterone administration. The skilled artisan would have been motivated to do because Sun and Shores as a whole suggest that replacement of testosterone by Leydig cell transplantation in the gonadal tissue would reduce the risk of the death of the subjects.
Regarding the andropause for claim 31, it would have been obvious before the invention was filed to transplant the testosterone-producing Leydig cells of Sun into the gonadal tissue of the subjects of Chatterjee in view of Shores to treat low testosterone 
Regarding claim 32, it would have been obvious before the invention was filed to repeat the Leydig treatment step of Sun to further treat Sun’s subjects. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Sun teaches detailed Leydig cell transplantation methods and measuring serum testosterone levels as an indication that the cell transplantation was successful. The skilled artisan would have been motivated to do so because the repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). In this case, a person of ordinary skill in the art would be 
 Therefore, the burden of establishing unobviousness by objective evidence is shifted to applicants and the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed. 

Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Asian Journal of Andrology (2009), v11, p405-109) in view of Yazawa et al. (World Journal of Stem Cells (April 2014), 6(2), 203-212; Reference U), Chatterjee et al. (Bone Marrow Transplant (2001), v28(5), p497-502) and Shores et al. (J Clin Endocrinol Metab (2012), v97(6), p2050–2058).
Sun teaches a method of transplanting Leydig cells into the testicular albuginea of surgically castrated prepubertal rats by injection wherein said transplantation restores serum testosterone levels to levels comparable to sexually mature males (Abstract; p406, subheadings 2.1-2.4 for detailed methods; Fig. 1, groups E and F), reading in part on claims 33-36 and 38 and the parenteral administration route of claim 37. Sun teaches measuring serum testosterone levels in the Leydig cell transplant recipients confirming increase serum testosterone levels as compared to untreated control subjects (p407, subheadings 3.1 and 3.2 and Fig. 1), reading on the measuring steps of claim 33. Sun teaches that that mature Leydig cell transplantation in prepubertal hypogonadism recipients has therapeutic potential in rats and merits further 
Regarding claim 33, Sun does not teach a donor cells comprising mesenchymal stem cells. Regarding claim 33, Sun does not teach treating symptoms of andropause in subjects in need of treatment thereof. Regarding claim 39, Sun does not teach administering an additional/second effective dosage of mesenchymal stem cells that differentiate into Leydig cells in vivo.
Yazawa teaches that mesenchymal stem cells transplanted into the testes of subjects differentiate into steroidogenic Leydig cells (paragraph spanning p205-206 and Fig. 1), reading on claim 33. Yazawa that mesenchymal stem cells spontaneously differentiate into steroidogenic cells (paragraph spanning p206-207), reading on claim 33. 
Chatterjee teaches Leydig cell insufficiency (LCI) caused by bone marrow transplantation can cause premature andropause which then cause diminished libido, erectile dysfunction, and germ cell damage, and recommends testosterone replacement therapy (Abstract), reading in part on claim 33.
Shores teaches that testosterone replacement therapy significantly reduces the risk of death in male subjects (Abstract), reading on claim 33.
Regarding the andropause for claim 33, it would have been obvious before the invention was filed to transplant the mesenchymal stem cells of Yazawa into the gonadal tissue of the subjects of Chatterjee in view of Shores to treat low testosterone symptoms of andropause and in view of Sun. A person of ordinary skill in the art would 
Regarding the functional language of claims 33-38 to restore hormone levels to those of a normal (human) subject 18-35 years of age, claim language is not limited by language that does not limit the structure or the manipulative steps of the claim, see M.P.E.P. §2111.04. In the instance case, when the claim is, the functional language has been fully considered and read in light of the specification at ¶0061 and ¶0077-0086 but afforded no patentable weight at this time as such limitations only recite the latent outcome of the claimed methods.
Alternatively regarding the functional language of claims 33-38, the United States and Patent and Trademark Office can require an applicant to prove that the prior art does not necessarily or inherently possess the characteristics of the Applicant’s claims. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). See M.P.E.P. § 2112 in its entirety. In this case, Sun teaches a substantially identical method comprising method of transplanting Leydig cells into the testicular albuginea of surgically castrated prepubertal rats wherein said transplantation restores serum testosterone levels to levels comparable to sexually mature males, Yazawa teaches that mesenchymal stem cells transplanted into the testes of subjects differentiate into steroidogenic Leydig cells, and Durruthy teaches a substantially identical method comprising transplanting human induced pluripotent stem cells (OSKMV) to the seminiferous tubules of germ-cell depleted male mice, wherein said stem cells produce prospermatogonia and/or spermatogonia cells in the testes of the subjects. While neither Sun, Yazawa, nor Durruthy expressly use the phrase “HPG axis” of claim 31 nor recite restoring hormones to an adult level (e.g. ages 18-35) as claimed, Sun, Yazawa, and Durruthy are both explicit in teaching that the subjects suffer from cellular deficiencies in the testes and a restoration of testicular function by restoration of the relevant missing cell types. Therefore and absent any showing to the contrary reasonable to the scope of the claimed methods, the cells and methods of Sun and Durruthy meet the functional properties of improvement of the claims. Finally, it is noted that the recognition by Applicant of additional latent properties of known compositions (i.e. the cell types) used in known methods is not likely to be sufficient by itself to support patentability; see M.P.E.P. § 2112.02. 
in vivo, and because Sun teaches that measuring serum testosterone levels as an indication that the cell transplantation was successful. The skilled artisan would have been motivated to do so because the repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). In this case, a person of ordinary skill in the art would be motivated to repeat the mesenchymal stem cell transplantation step should the first transplantation not adequately increase the serum testosterone levels of the treated subject and because Shores teaches that testosterone replacement therapy significantly reduces the risk of death in male subjects.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653